DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/21/2020 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-15 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 6877247 to DeMoore (hereinafter “DeMoore”).
With respect to claim 1, DeMoore discloses a method (claim 8), comprising: receiving a plurality of independent load requests from each of a plurality of printing device heater systems; allocating a plurality of power grants based on a general power arbitration of a power source in response to the plurality of independent load requests; and adjusting a power grant of the plurality of power grants based on a contextual printing condition to provide an adjusted grant from the power source to a printing device heater system of the plurality of printing device heater systems (claim 1, col. 13 lines 57-65, col. 5 line 56- col. 6 line 16).
With respect to claim 2, DeMoore discloses wherein the receiving the plurality of independent load requests include receiving a pulse width modulation signal from each of the printing device heater systems (col. 4 lines 45-49).
With respect to claim 3, DeMoore discloses wherein the adjusted power grant is provided to the printing device heater system of the plurality of printing device heater systems as a pulse width modulation signal (col. 4 lines 45-49).
With respect to claim 4, DeMoore discloses wherein the adjusting the power grant includes adjusting the plurality of power grants based on the contextual printing condition to provide a plurality of adjusted power grants to the plurality of printing device heater systems (claim 25).
With respect to claim 5, DeMoore discloses wherein the general power arbitration of the power source includes using one of fixed weights and a fixed priority order (col. 4 lines 15-44, col. 5 lines 33-56).
With respect to claim 6, DeMoore discloses wherein the contextual printing condition is based on one of a medium orientation and a print substance density (col. 4 lines 15-44, col. 5 lines 33-56).
With respect to claim 7, DeMoore discloses wherein the adjusting the power grant for the contextual printing condition based on a print substance density includes determining the adjusted grant from a thermal time constant of the printing device heater system of the plurality of heater systems and whether the print substance density is outside a selected threshold amount (col. 5 line 56 – col. 6 line 19).
With respect to claim 8, DeMoore discloses wherein the contextual printing condition is determined from ambient settings (col. 12 lines 19-30).
With respect to claim 9, DeMoore discloses a printing device, comprising: a conditioning system having a plurality of heater systems (FIG. 1, col. 5 lines 1-5), each of the plurality of heater systems to provide an independent load request (claim 1, col. 7 lines 45-65); a power source operably coupled to the conditioning system, the power source to provide a power output to the plurality of heater systems (claim 1, col. 10 lines 55-66, col. 11 lines 24-32); and a controller operably coupled to the plurality of heater systems and the power source to distribute the power output between the plurality of heater systems (col. 12 lines 31-43), the controller to receive the independent load requests, allocate a plurality of power grants based on a general power arbitration of the power output in response to the independent load requests, and adjust a power grant of the plurality of power grants based on a contextual printing condition to provide an adjusted grant to a heater system of the plurality of heater systems (claim 1, col. 13 lines 57-65, col. 5 line 56 - col. 6 line 16).
With respect to claim 10, DeMoore discloses wherein the plurality of heater systems include a servomechanism (col. 12 lines 57 - 62).
With respect to claim 11, DeMoore discloses wherein the heater systems include a dryer system and a heated pressure roller system (abstract, FIG. 1).
With respect to claim 12, DeMoore discloses wherein each of the plurality of heater systems provides the independent load requests as a pulse width modulation load request signal and the controller provides the adjusted grant to the heater system of the plurality of heater systems as a pulse width modulation adjusted grant signal (col. 4 lines 45-49).
With respect to claim 13, DeMoore discloses a non-transitory computer readable medium to store computer executable instructions to control a processor to (col. 12 lines 57-63): receive a plurality of independent load requests from each of a plurality of printing device heater systems; allocate a plurality of power grants based on a general power arbitration of a power source in response to the plurality of independent load requests; and adjust a power grant of the plurality of power grants based on a contextual printing condition to provide an adjusted grant from the power source to a printing device heater system of the plurality of printing device heater systems (claim 1, col. 13 lines 57-65, col. 5 line 56- col. 6 line 16).
With respect to claim 14, DeMoore discloses wherein the general power arbitration includes executable instructions to apply one of a fixed weights and a fixed priority order (col. 4 lines 15-44, col. 5 lines 33-56).
With respect to claim 15, DeMoore discloses including executable instructions to adjust the power grant based on one of a print substance density and a medium orientation (col. 4 lines 15-44, col. 5 lines 33-56).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853